Citation Nr: 0941303	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  04-30 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of or service connection for a low back 
disability. 

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1971 to October 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2002 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In a statement in January 2004, the Veteran raised the claim 
of service connection for cervical disability, which is 
referred to the RO for appropriate action. 

The claim to reopen is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

Hepatitis c was not affirmatively shown to have had onset 
during service; and there is no competent evidence that 
hepatitis C, first diagnosed after service, is related to a 
disease, an injury, or an event in service. 


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service. 
38 U.S.C.A § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696, 1700-1701 (April 21, 
2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

On the claim of service connection for hepatitis C, the only 
claim decided in this decision, the RO provided pre-
adjudication VCAA notice by letter, dated in November 2001.  
The notice included the type of evidence needed to 
substantiate the claim of service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  

The Veteran was notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or VA would 
assist him in obtaining such records.

As for content and timing of the VCAA notice, the document 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-
adjudication VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006) (notice of the elements of 
the claim, except for the provisions for the effective date 
of the claim and for the degree of disability assignable).  

To the extent that VCAA notice pertaining to the provisions 
for the effective date of the claim and for the degree of 
disability assignable was not provided, as the claim of 
service connection is denied, no effective date or disability 
rating can be assigned as a matter of law and therefore there 
is no possibility of any prejudice to the Veteran with 
respect to this limited VCAA content error.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service records 
and VA records.  

In the absence of evidence that hepatitis C may be associated 
with service, such as medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation, a VA medical examination or medical opinion is 
not required to develop the claim under 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-84 
(2006).

As the Veteran has not identified any additional evidence 
pertinent to the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION


Principles of Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service. This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 
38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).



An injury or disease incurred during active service shall not 
be deemed to have been incurred in line of duty if such 
injury or disease was a result of the abuse of alcohol or 
drugs by the person on whose service benefits are claimed.  
Drug abuse means the use of illegal drugs.  38 U.S.C.A. § 
105; 38 C.F.R. § 3.301(d).

Facts 

The service personnel records show that the Veteran served in 
Vietnam from September 1972 to January 1973 as a helicopter 
crew chief. 

The service treatment records do not contain any complaint, 
finding, history, treatment, or diagnosis of hepatitis C.  
The Veteran was separated from service because of drug abuse.  

After service, VA records show that in April 1982 the 
Veteran's history included the use of heroin, which started 
while he was in Vietnam, and continued throughout the 1970s 
and restarted in 1981.  In August 1982, the Veteran sought 
treatment for drug dependency. He stated that he had injected 
or snorted heroin for 10 years.  In October 1989, history 
included a 15 to 20 years of IV drug use.  In 1998, it was 
noted that the Veteran had ceased IV drug abuse in 1996.  In 
the late 1990s, the Veteran relapsed into drug use.  In 
August 2000, hepatitis C was noted for the first time.  In 
January 2003, it was noted that the Veteran was hepatitis C 
carrier. 

In March 2003, the Veteran stated that in Vietnam the dead 
and wounded were carried in the helicopter in which he was 
the crew chief, exposing him to blood. 

On VA examination in April 2004, the diagnosis was hepatitis 
C based on history and elevated liver enzymes. 

VA records in April 2005 note that the Veteran had a 35 year 
history of heroin addiction with many failed attempts at 
treatment.  The diagnoses included 
hepatitis C. 



Analysis

Risk factors for hepatitis C include intravenous (IV) drug 
use, accidental exposure while a health-care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes, or razor blades.  VBA letter 211B (98-110) 
November 30, 1998.  

Of the recognized risk factors for hepatitis C, the Veteran 
has two that relate to service, namely, IV drug use and 
accidental exposure to carrying the dead and wounded. 

On the basis of the available service treatment records, 
hepatitis C was not affirmatively shown to have had onset 
during service to establish service connection under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a).

Also as there is no competent evidence during service or 
since service that hepatitis C was noted, that is, observed 
during service, the principles of service connection 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 
Vet. App. 488, 495-96 (1997).

After service, hepatitis C was first documented in 2000, 
which is more than 26 years after service, but as hepatitis C 
is a viral disease that may be asymptomatic at the time of 
infection, service connection may still be granted even 
though the disability was first diagnosed after service, 
after considering all the evidence, including that pertinent 
to service under 38 C.F.R. § 3.303(d).

In a statement in support of his claim, the Veteran stated 
that in Vietnam the dead and wounded were carried in the 
helicopter in which he was the crew chief, exposing him to 
blood.  Although the Veteran is competent to state that he 
had accidental exposure to blood, contact with blood alone 
does not transmit hepatitis C.  Hepatitis C is transmitted by 
blood, which is infected with hepatitis C, and the infected 
blood of one person then enters the body of another and in 
the context of accidental exposure through a break in the 
skin.  

In this case, there is no evidence that the Veteran was in 
contact with blood infected with hepatitis C and that the 
Veteran himself had a skin sore or skin break through which 
hepatitis C could infect his own blood. 

The Veteran statement is therefore speculative or conjecture, 
that is, an inference based on inconclusive evidence.  
Although reasonable doubt will be resolved in favor of the 
Veteran, reasonable doubt exists because of an approximate 
balance of positive and negative evidence, which does not 
satisfactorily prove or disprove the claim.  The Veteran's 
statements of exposure to hepatitis C based on accidental 
exposure to blood is based on speculation and is not positive 
evidence, so that there is not an approximate balance of 
positive and negative evidence to which the reasonable doubt 
standard of proof applies.  38 C.F.R. § 3.102.

Also hepatitis C is not a condition under case law that has 
been found to be capable of lay observation.  But under 
certain circumstances, lay evidence can be competent to 
establish a diagnosis.  Lay evidence can be competent to 
establish a diagnosis of a simple medical condition.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(noting that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition (noting, in a 
footnote, that sometimes the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer)).  

As hepatitis C is not a condition that can be identified 
through the observations of a lay person, the diagnosis 
requires specialized knowledge, education, training, or 
experience, therefore hepatitis C is not a simple medical 
condition that the Veteran as a lay person is competent to 
identify.  

For these reasons, that is, a hepatitis C is not a condition 
under case law that has been found to be capable of lay 
observation and hepatitis C is not a simple medical 
condition, the Veteran's statement is not competent evidence 
to establish the presence of hepatitis C in service.  Because 
the Veteran's statement is not competent evidence, the lay 
evidence is excluded or not admissible, that is, the 
statement is not to be considered as evidence in support of 
the claim.

To the extent that the Veteran relates hepatitis C to 
exposure to blood during service in Vietnam is offered as a 
lay opinion on causation, a lay opinion is limited to 
inferences which are rationally based on the Veteran's 
perception and does not require specialized knowledge.  See 
generally Fed.R.Evid. 701 (opinion testimony by a lay witness 
is limited to inferences which are rationally based on the 
Veteran's perception and does not require specialized 
knowledge). 

Although the Federal Rules of Evidence do not apply to 
veterans' jurisprudence, recourse to the Federal Rules of 
Evidence is appropriate, where the Rules assist in the 
articulation of the Board's reason.  See Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Recourse to the Federal Rules of 
Evidence is appropriate where the Rules assist in 
articulation of the Board's reasons for finding a claim not 
well grounded.);  Cf. Nieves-Rodriguez, 22 Vet. App. 295 
(2008) (Federal Rules of Evidence for evaluating expert 
medical opinion before U.S. district courts are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.).

As an opinion on causation of hepatitis C requires 
specialized knowledge, education, training, or experience, 
and as no factual foundation has been established to show 
that the Veteran is qualified through specialized knowledge, 
education, training, or experience to offer such an opinion, 
his statement is not competent evidence and is excluded, that 
is, the statement is not to be consider as evidence in 
support of the claim.  

Where as here there is a question of causation, where a lay 
assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.

And there is no competent evidence that the Veteran's 
hepatitis C, first diagnosed after service, was caused by his 
exposure to blood during service. 



As service connection based on a postservice initial 
diagnosis under 38 C.F.R. § 3.303(d), considering all the 
evidence, including the lay and medical evidence, is not 
established, the Veteran has not met the evidentiary burden 
to establish all elements of his claim, including the nexus 
requirement under 38 U.S.C.A. § 5107(a), and the 
benefit-of-the-doubt standard of proof does not apply as 
there is no approximate balance of positive and negative 
evidence.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for hepatitis C is denied.  


REMAND

On the application to reopen the claim of service connection 
for a low back disability, VA will assist in obtaining VA 
records.  38 C.F.R. § 3.159(c). 

Review of the record reveals that the Veteran was treated and 
hospitalized for candida osteomyelitis beginning in February 
1989 at VA medical facilities in La Jolla and San Diego.  As 
the records pertain to the back disability, as the lack of 
evidence of a chronic back disability was the basis for the 
previous denial of the claim, and as the records may relate 
to an unestablished fact necessary to substantiate the claim, 
further evidentiary development is needed under the duty to 
assist. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure compliance with VCAA notice in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); and 
Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(Specifically the reason the claim was 
previously denied, that is, the lack of 
evidence of a chronic back disability: 
May 1986 rating decision). 

2.  Obtain the records from the La Jolla 
and San Diego, California, VA Medical 
Centers from February 1989 to October 
1989.  If VA records are unavailable, 
notify the Veteran in accordance with 38 
C.F.R. § 3.159(e).

3.  After the above development is 
completed, if additional evidence is 
received, adjudicate the claim to reopen.  
If the benefit sought remains denied, 
furnish the Veteran and his representative 
a supplemental statement of the case and 
return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


